DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given verbally via a telephone interview with Ms. Awa Carole Diop on 30 June 2021 (wherein an interview summary describing this discussion is also included in this Office action).
The proposed claims presented in the claim set filed by the Applicant on 30 March 2021 along with the request for continued examination (RCE) have been entered, and they thus replace all previously filed claims.  Additionally, Claims 1-6, 8-11, 14, and 17 are further amended as per the examiner’s amendment below (note: the “arrows” are for helping to identify which lines contain the amendments):
[AltContent: ]1. (Currently Amended) A control system for use in an aircraft engine with a variable geometry mechanism (VGM), the control system comprising:
[AltContent: ][[a]] at least one processing unit; and[[;]]
[AltContent: ][AltContent: ][AltContent: ]a non-transitory computer-readable memory communicatively coupled to the at least one processing unit and having stored thereon computer-readable program instructions executable by the at least one processing unit for:

determining whether a variation of the VGM position request signal relative to a previous VGM position request signal is within a predetermined range;
when the variation of the VGM position request signal is within the predetermined range:
filtering the VGM position request signal to reduce a level of noise in the VGM position request signal to obtain a filtered VGM position request signal; and
controlling operation of at least one actuator of the VGM to adjust a position of the VGM on the basis of the filtered VGM position request signal; and
when the variation of the VGM position request signal is not within the predetermined range:
scaling the VGM position request signal to obtain a scaled signal; and
controlling the operation of the at least one actuator of the VGM to adjust the position of the VGM on the basis of the processed scaled signal.
[AltContent: ]2. (Currently Amended) The control system of claim 1, wherein the filtering of the VGM position request signal comprises subjecting the VGM position request signal to a first-order low-pass filter having a predetermined time constant selected for filtering noise above a predetermined frequency threshold.
[AltContent: ]3. (Currently Amended) The control system of claim 1, wherein the filtering of the VGM position request signal comprises subjecting the VGM position request signal to a rate limiter.
[AltContent: ]4. (Currently Amended) The control system of claim 3, wherein the rate limiter is configured to have a predetermined rate of change selected for filtering noise above a predetermined frequency threshold.
[AltContent: ]5. (Currently Amended) The control system of claim 3, wherein the rate limiter is configured to have a predetermined dead band selected for filtering noise above a predetermined frequency threshold.
[AltContent: ][AltContent: ]6. (Currently Amended) The control system of claim 1, wherein the program instructions are further executable by the at least one processing unit for smoothing the VGM position request signal.
7. (Previously Canceled)
[AltContent: ]8. (Currently Amended) The control system of claim 1, wherein the scaling of the VGM position request signal comprises reducing each of a plurality of subsequent values of the VGM position request signal by half of a value of the predetermined range.
[AltContent: ][AltContent: ]9. (Currently Amended) The control system of claim 1, wherein the VGM position request signal is based on /or a speed of the aircraft engine.
[AltContent: ][AltContent: ]10. (Currently Amended) The control system of claim 1, wherein the program instructions are further executable by the at least one processing unit for receiving an activation signal, wherein the filtering occurs responsive to the activation signal.
[AltContent: ]11. (Currently Amended) A method for ling 
obtaining a VGM position request signal indicative of a requested position change for the VGM;
determining whether a variation of the VGM position request signal relative to a previous VGM position request signal is within a predetermined range;
when the variation of the VGM position request signal is within the predetermined range:
filtering the VGM position request signal to reduce a level of noise in the VGM position request signal to obtain a filtered VGM position request signal; and
controlling operation of at least one actuator of the VGM to adjust a position of the VGM on the basis of the filtered VGM position request signal; and
when the variation of the VGM position request signal is not within the predetermined range:
scaling the VGM position request signal to obtain a scaled signal; and
controlling the operation of the at least one actuator of the VGM to adjust the position of the VGM on the basis of the processed scaled signal.
12-13. (As Previously Presented in the Claim Set dated 30 March 2021)
[AltContent: ]14. (Currently Amended) The method of claim 11, wherein the filtering of the VGM position request signal comprises subjecting the VGM position request signal to a rate limiter configured to have a predetermined dead band selected for filtering noise above a predetermined frequency threshold.
15. (As Previously Presented in the Claim Set dated 30 March 2021)
16. (Previously Canceled)
[AltContent: ]17. (Currently Amended) The method of claim 11, wherein the VGM position request signal is based on /or a speed of the aircraft engine.
18-19. (As Previously Presented in the Claim Set dated 30 March 2021)
20. (Previously Canceled)
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-6, 8-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made claim objections and claim rejections under 35 USC 101, 35 USC 112, 35 USC 102, and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claims (Claims 1, 11, and 19) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe (using independent Claim 1 as exemplary):  A control system for use in an aircraft engine with a variable geometry mechanism (VGM), the control system comprising: at least one processing unit; and a non-transitory computer-readable memory communicatively coupled to the at least one processing unit and having stored thereon computer-readable program instructions executable by the at least one processing unit for: obtaining a VGM position request signal via an input interface, the VGM position request signal indicative of a requested position change for the VGM; determining whether a variation of the VGM position request signal relative to a previous VGM position request signal is within a predetermined range; when the variation of the VGM position request signal is within the predetermined range: filtering the VGM position request signal to reduce a level of noise in the VGM position request signal to obtain a filtered VGM position request signal; and controlling operation of at least one actuator of the VGM to adjust a position of the VGM on the basis of the filtered VGM position request signal; and when the variation of the VGM position request signal is not within the predetermined range: scaling the VGM position request signal to obtain a scaled signal; and controlling the operation of the at least one actuator of the VGM to adjust the position of the VGM on the basis of the processed scaled signal..  Independent Claims 11 and 19 are allowed for similar reasons as they share substantially the same limitations.  The dependent Claims 2-6, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663